Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 5, 2021 has been entered.
 
Response to Amendment
The amendment filed on January 5, 2021 has been entered. Applicant’s amendments to the claims have overcome each and every rejection previously set forth in the Final Office Action mailed October 5, 2020. Claim 2 was previously cancelled by applicant and claims 6-10 have been withdrawn as directed to an unelected invention leaving claims 1 and 3-5 pending in the current application.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Li Jiang on March 26, 2021.
Please amend claim 1
A method for preparing semisolid slurry comprising: 
placing a molten alloy having a first preset temperature into a slurry vessel, the first preset temperature being 30-120 degrees centigrade higher than a liquidus temperature of the molten alloy;
in response to the molten alloy having been cooled to a second preset temperature that is lower than the first preset temperature and 20-60 degrees centigrade higher than the liquidus temperature of the molten alloy, starting to perform a stirring process on the molten alloy, the stirring process including: 
stirring the molten alloy using a mechanical stirring rod [containing a cooling medium under a first condition, until the molten alloy is cooled to a third preset temperature that is lower than the second preset temperature and 0-10 degrees centigrade lower than the liquidus temperature of the molten alloy, the first condition including: 
a stirring speed of the mechanical stirring rod being a first stirring speed that is in a range from 100 to 400 rpm, and
 a temperature of the cooling medium being a first medium temperature that is in a range from -10 to 48 degrees centigrade; and
containing the cooling medium under a second condition, until the molten alloy is cooled to a-2-Application No. 15 874,861Attorney Docket No. 00242.0013.00 US fourth preset temperature that is lower than the third preset temperature and 10-90 degrees centigrade lower than the liquidus temperature of the molten alloy, the second condition including: 
the stirring speed of the mechanical stirring rod being a second stirring speed that is in a range from 410 to 900 rpm, and
the temperature of the cooling medium being a second medium temperature that is in a range from 50 to 80 degrees centigrade; and
in response to the molten alloy having been cooled to the fourth preset temperature, stopping stirring and cooling to obtain the semisolid slurry.

Please cancel claims 6-10.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The closest piece of prior art is over Laio et al. (CN104988343 with provided Espacenet machine translation) hereinafter Laio.
Liao discloses a method for preparing a light alloy semi-solid slurry (Liao, abstract), where the method is achieved using a device for preparing semisolid slurry comprising a slurry 
Liao discloses preparing an alloy melt higher than the liquidus temperature of the light alloy by 10 to 50 ° C (Liao, paragraph [0022]). Liao discloses the multi-tube stirring rod is inserted into the light alloy melt and its mouth and the air outlet are located above the liquid surface of the light alloy melt, and the stirring mechanism is turned on, the stirring speed is 0-1000r/min, and the air is introduced into the multi-tube stirring rod through the air guiding tube, and the gas flow rate is 0-1000L/min (Liao, paragraph [0023]; as room temperature air is approximately 20°C).
Liao discloses after stirring for 10~30s, the temperature of the light alloy melt is in the semi-solid temperature range, the aeration stirring is stopped, the preparation of the light alloy semi-solid slurry is completed (Liao, paragraph [0023]).

However, Liao does not explicitly disclose cooling the molten alloy from 30-120 degrees centigrade higher than the liquidus temperature of the alloy to 20-60 degrees above the liquidus, nor does Liao disclose a two-step stirring process where the first condition is carried out at 100-400 RPM with the temperature of the cooling medium being -10 to 48 degrees centigrade followed by a second condition where the stirring speed is in a range of 410 to 900 RPM and the temperature of the cooling medium is in a range from 50 to 80 degrees centigrade. These two distinct steps of stirring with different stirring speeds and different temperatures of cooling medium are not disclosed nor fairly suggested by Liao which discloses a singular RPM range for stirring, a singular temperature for the cooling medium, and does not disclose or suggest changing those parameters during the stirring method. Further, applicant . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua S Carpenter whose telephone number is (571)272-2724.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Keith D. Hendricks/Supervisory Patent Examiner, Art Unit 1733                                                                                                                                                                                                        


/JOSHUA S CARPENTER/Examiner, Art Unit 1733